        Case 1:19-cv-00054-TNM Document 11-2 Filed 04/22/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ISAEL SANCHEZ-MERCEDES,             )
                                    )
                        Plaintiff,  )                 Civil Action No. 19-0054 (TNM)
                                    )
      v.                            )
                                    )
BUREAU OF PRISONS, et al.,          )
                                    )
                        Defendants. )
____________________________________)

                   DEFENDANTS’ STATEMENT OF MATERIAL FACT

       Pursuant to Local Civil Rule 7(h), defendants hereby submit this statement of material

fact as to which there is no genuine dispute in support of their motion for summary judgment as

to plaintiff’s failure to exhaust administrative remedies.

       1.      Plaintiff has not filed any medical-related administrative remedies subsequent to

the one that he filed on June 3, 2014, for the removal of his cane on May 6, 2014, and the

medical care provided to him after he fell. Declaration of Renee Brinker Fornshill ¶¶ 4, 5.

Date: April 22, 2019
                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                              By: /s/ Marsha W. Yee
                                              MARSHA W. YEE
                                              Assistant United States Attorney
                                              Civil Division
                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-2539
                                              Email: Marsha.Yee@usdoj.gov

                                              Counsel for Defendants
